Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to because of the following informalities:
In Drawing 2 of the disclosure, the reflectors are indicated as being multiple in number and inclined. However in Fig.3-9, the reflector appears to be a single plate that is located over a support 17 by adhesives. This single plate reflector in Fig.3-9 which is different from multiple, inclined, reflectors of Fig.2 is not clearly described in the specification. It is not clear how the multiple small size reflectors are replaced by the single reflector 15 without any description of this new embodiment of a flat long single reflector OR, if 15 are also multiple small reflectors in Fig.3-9, then they are not clearly shown in Fig.3-9, since it is shown as a flat linear single reflector plate, the reflector in Fig.3-9 looks to be a single plate like element that is disposed on its support 17 through an adhesive 30. However nowhere in the specification is the difference in structure of the reflectors in Fig.2 and A reflector in Fig.3-9 are described. Appropriate correction is needed. For purposes of examination, the reflectors in Fig.3-9 are considered to be a flat linear plate reflector extending to the two edges of the support and it is disposed on the support 17 through an adhesive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Komiya (WO 2017051670, cited by Applicant)
Regarding claim 1, Komiya teaches a mirror unit (Fig.1 to Fig.3 and Fig.9) comprising: a plurality of reflective mirrors 15; a mirror holder for disposing the reflective mirrors 17 thereon; and an adhesive member (Abstract, 17B and Fig.3A) for bonding and fixing the reflective mirrors to the mirror holder, wherein the mirror holder includes a plurality of contact areas that the reflective mirrors are to be in contact with, an adhesive fixing area to which the adhesive member is to be applied (the underneath portions of the reflective mirrors, on which portions the adhesive maybe applied) and a step in a direction away from the reflective mirror with respect to the contact area (see arrow below for the “step” portion as claimed).  
[AltContent: arrow]
    PNG
    media_image1.png
    652
    647
    media_image1.png
    Greyscale


Step as claimed

Regarding claim 8, Komiya teaches a   light source device comprising: a mirror unit (Fig.1 to Fig.3 and Fig.9); and a light source unit 11 for emitting light toward the reflective surface of the reflective mirror in the mirror unit 13 (in Fig.1).

Claim Rejections - 35 USC §103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Chang (US 20160102820) and Yoshizawa (US 7185992)  
Regarding claim 2, Komiya teaches the invention set forth in claim 1 above but is silent regarding the mirror unit includes an enclosing portion covering both ends of the reflective mirror in a longitudinal direction; the enclosing portion being formed by a first adhesive member provided on a reflective surface of both ends of the reflective mirror in the longitudinal direction.

Chang teaches a reflective mirror (222 in Fig.5) wherein the mirror unit includes an enclosing portion (entire region wherein adhesive 223 is formed, [0027]) covering both ends of the reflective mirror 222 in a longitudinal direction; the enclosing portion being formed by a first adhesive member 223 provided on a reflective surface of both ends (far ends of 222) of the reflective mirror in the longitudinal direction (Note: instant Fig.3A and 3B are relied upon, wherein the reflective mirror has a flat surface 15 that is attached to the mirror holder 17 and reflector 222 of Chang has a flat surface as well that is attached to the mirror holder 20). See Objection to specification above.


Komiya in view of Chang does not teach a second adhesive member provided on the side surfaces of both ends of the reflective mirror in the longitudinal direction, and a third adhesive member provided on the step; and the reflective surface being configured to allow light to be incident.

However, it is well known in the art to use any plate shaped element in a lighting device that is attached Only at both its ends with adhesive, instead of using adhesive throughout the plate shaped element, as disclosed in Yoshizawa wherein a second adhesive member is provided on the side surfaces (see arrow below from Fig.3 of Yoshizawa) of both ends of the longitudinal cover plate 1 in the longitudinal direction, and a third adhesive member (lower adhesive 8 in Fig.3) provided on the step.

    PNG
    media_image2.png
    412
    665
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the adhesive for bonding the reflection plate to the reflection plate holder on the edges only such as on the base of the step-portion, on the base of the reflection plate and sides of the reflection plate, from the teachings of Yoshizawa, in the device of Komiya in view of Chang such that  the reflective surface is configured to allow light to be incident (see Objection to Specification above)  in order to achieve replacement of the reflection plate.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Yoshizawa (US 7185992)  
Regarding claim 3, Komiya teaches the invention set forth in claim 1 above, but is silent regarding the mirror holder includes a wall portion that stands from the step, the wall portion being disposed at least either at both ends of the reflective mirror in the longitudinal direction or at both ends of the reflective mirror in the transverse direction.
see Objection to Specification above, see in Yoshizawa: In other words, the space B which is surrounded by the lens holding member 5 and the side surface of the lens member 1 and onto which the fixing agent exposure area faces is filled with the filler 8 so as to seal the fixing agent exposure area) in order to use filler 8 and seal the exposure area between the lens holder wall and the lens).
 

    PNG
    media_image3.png
    428
    699
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form the wall portion, as an extension of the step 
Regarding claim 4, Komiya in view Yoshizawa teaches the mirror unit, wherein the height of the wall portion is higher than that of the upper surface of the reflective mirror (from the teachings of the height of the wall in Yoshizawa and the upper surface of the lens in Yoshizawa, the teachings of which are applied to Komiya’s mirror layer), and the wall portion is bonded with the adhesive member provided on the upper surface of the reflective mirror (from teachings of adhesive 8 in wall portion (wall portion is indicated in drawing above) of Yoshizawa (the same reason to combine art as in claim 3 applies).

Regarding claim 5, Komiya in view Yoshizawa teaches the mirror unit, wherein the adhesive member (from teachings of filler 8 in Fig.3 of Yoshizawa) is provided between a part or all of the side surfaces of the reflective mirror (from the teachings of wall portion and lens placement in Yoshizawa)  in the longitudinal or transverse direction and the wall portion (the same reason to combine art as in claim 3 applies).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Raring (US 20170051883)
Komiya teaches the invention set forth in claim 1 above, but does not teaches  wherein among the outer surfaces of the mirror holder, at least the area on which the adhesive member being disposed is rougher than the contact area.
the roughness of the surfaces forming the bonding interface and the susceptibility to fracture of the handle wafer or damage to the device layers under load.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a roughened surface for the adhesively bonded area  , as disclosed in Raring, in the device of Komiya in order to optimize the adhesiveness ([0140] in Raring).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Park (EP 3086024)
Komiya teaches the invention set forth in claim 1 above, but does not teaches the adhesive member is a thermally conductive adhesive.
Park teaches the adhesive member is a thermally conductive adhesive (See in Park’s disclosure: In order to improve thermal conductivity and adhesiveness between the wavelength conversion device 52 and the reflection plate 51, a thermally conductive adhesive 54 is disposed between the wavelength conversion device 52 and the reflection plate 51).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the adhesive for bonding the reflection plate, as disclosed in Park, in the device of Komiya in order to improve thermal conductivity and adhesiveness.
	Other art
US 20170063032 A1 teaches the limitations of claim 2.
US 20110109713
Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875